Citation Nr: 1758938	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 22, 2007, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to February 1967. 

Historically, an October 2009 decision of the Board of Veterans' Appeals (Board) denied service connection for a bilateral knee disability and remanded a claim for a disability rating greater than 40 percent for service-connected herniated nucleus pulpous (HP), L3, L4, L5 (L3-5).  

An October 2010 Board decision denied a rating in excess of 40 percent for HNP L3-5 but referred a claim for a TDIU rating to the RO for initial adjudication.  The Veteran appealed that part of the Board decision which referred the TDIU claim for initial RO consideration instead of remanding that claim to the RO.  

A November 2011 Order of the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the October 2010 Board decision which failed to either adjudicate or remand the issue of entitlement to a TDIU rating.  

In July 2012 the Board remanded the claim for a TDIU rating to the RO to provide notice and assistance under the Veterans Claims Assistance Act of 2000, to obtain VA records of treatment and hospitalization, and a VA examination.  

Thereafter, a January 2013 rating decision increased a 30 percent disability rating for service-connected posttraumatic stress disorder (PTSD) to 50 percent, effective February 22, 2007; increased a noncompensable disability rating for service-connected hearing loss to 10 percent, effective November 28, 2012; and granted a TDIU rating as well as basic eligibility to Dependents' Educational Assistance, all from February 22, 2007.  This appeal comes before the Board from the January 2013 rating decision.

A July 2014 Board decision denied a rating in excess of 50 percent for PTSD and denied an effective date prior to February 22, 2007 for a TDIU rating.  

The Veteran appealed that portion of the July 2014 Board decision which denied a TDIU rating prior to February 22, 2007.  In an October 2015 memorandum decision it was noted that as to the contention that the Board violated Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), by finding him not credible solely because his assertions were unaccompanied by contemporaneous medical evidence; to the contrary, the Board found him not credible based on several factors, including inconsistency in his statements regarding the basis for his retirement and the extent of his medical treatment.  The Court determined this finding to be plausible.  Also, the Court noted that the Board explained that it found no probative value in two favorable medical reports from 2012 because they were predicated in part on the Veteran's incredible statements regarding the basis for his retirement and scope of his medical care.  Although the Veteran observed that the medical reports were predicated on more than just his own statements, the Board had the duty to weigh the evidence, and it was not clear error to find a medical report nonprobative when it is predicated in part on facts that have been found not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) and Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

On the other hand, the Court noted that even assuming that the 2012 reports are inadequate based upon their subjectivity, the record contains at least one medical examination report - from December 2005 - reflecting what appeared to be an objective assessment of the Veteran's back disability, and it was not clear why a medical opinion could not be obtained regarding unemployability predicated solely on the objective and credible facts regarding the Veteran's service-connected disabilities from as early as 2004, one year prior to the date of the underlying claim for increased benefits.  

Thereafter, in July 2016 the Board remanded the claim to obtain all of the Veteran's Social Security Administration (SSA) disability records; provide a copy of the June 2016 letter sent to the Veteran regarding the materials previously submitted on April 14, 2016 to his representative, and inform the representative he is free to resubmit the materials, if he has not already done so; refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis prior to February 22, 2007 pursuant to 38 C.F.R. § 4.16(b); and then to readjudicate the claim.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  


FINDING OF FACT

The Veteran's service connected low back disability precluded him from securing and following substantially gainful employment from August 8, 2005 to February 21, 2007.


CONCLUSION OF LAW

The criteria for a TDIU are met from August 8, 2005 to February 21, 2007.  38 U.S.C. §§ 1155, 5110(a), (b)(2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an effective date prior to February 22, 2007 for his TDIU.  It is argued that the Veteran submitted his claim on March 28, 2006, and that, "[w]hile the Veteran did not meet the schedular criteria for TDIU on that date, he is entitled to extraschedular consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b).  Accordingly, the Veteran's claim should be submitted to the Director of Compensation in order that a determination may be made regarding entitlement to TDIU back to March 28, 2006."  See Veteran's representative's letter, dated in February 2013.  

On August 8, 2005, the Veteran filed a claim for an increased rating for his service-connected spine disability, evaluated as 40 percent disabling.  

In February 2006, the RO inter alia denied the claim for a rating in excess of 40 percent.  The Veteran appealed, and in October 2010, the Board denied the claim.  
In the introduction to its decision, the Board stated that the issue of entitlement to a TDIU had been raised by the record, and the Board referred the TDIU issue to the RO for appropriate action.  In a Joint Motion, dated in November 2011, it was agreed that the Board should have taken jurisdiction over the TDIU issue and remanded it, rather than referring it to the RO in the introduction of its decision.  Godfrey v. Brown, 7 Vet. App. 398, 409 (1995); see Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Joint Motion made clear that the Board's denial of the increased rating claim for the Veteran's spine was not being contested.  See also November 2011 Court Order (remanding only the TDIU issue, and dismissing "The appeal as to the remaining issue.").  

In July 2012, the Board remanded the TDIU issue for additional development.  In January 2013, the RO granted the TDIU claim, and assigned an effective date of February 22, 2007.  The Veteran has appealed the issue of entitlement to an earlier effective date for TDIU.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

In January 2013, the RO increased the Veteran's rating for PTSD to 50 percent, with an effective date of February 22, 2007.  As a result of that increase, the Veteran's combined rating was elevated from 40 percent to 70 percent as of February 22, 2007, and as of that date he first met the schedular criteria for TDIU.  See 38 C.F.R. § 4.16(a).  

The RO's grant of TDIU was therefore based on the effective date of the increased rating for PTSD.  

Prior to February 22, 2007, his combined evaluation was 40 percent, and, as conceded by the Veteran's representative, the criteria for a schedular TDIU were not met.  Id.  Therefore, the only basis for the assignment of an effective date for TDIU prior to February 22, 2007 is on an extraschedular basis. 

The Veteran's representative argued that the claim should be referred to the Director of Compensation Service, because the evidence shows that the Veteran was unemployable due to his service-connected spine disability as of 1999.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.

However, being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16 ."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.  

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Generally, the effective date of a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2017).  The effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is treated as a claim for increased compensation, and the effective date rules for increased compensation apply to the TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  

Because the Veteran filed his claim on August 8, 2005, the earliest possible effective date is one year prior to the date of receipt of his claim, or August 8, 2004.  38 C.F.R. § 3.400(o)(2) (2017).

As for the history of the Veteran's spine disability, the Veteran's service treatment records show that between October and November of 1965, he was treated for a compression fracture at L4 in a motor vehicle accident.  He was given a profile (light duty) through January 1966, and his December 1966 separation examination report noted that he had not required medical attention since his release from treatment.  Following service, a February 1972 VA report described his fracture deformity of L4 as "solidly healed without further loss of height over the interval" (i.e., since his last examination in March 1968).  He was briefly hospitalized for back pain in March 1977 and March 1979, and July 1982.  In August 1982, he underwent a lumbar laminectomy with excision of L3-4 disc fragment.  In September 1985, he was hospitalized for about four days for chest and back pain following playing volleyball.  The reports note, "It was felt that there was a significant functional overlay, but because of his previous surgery, we felt it best to rule out new pathology."  In October 1985, he was noted to be filling out disability forms for his phone company employer, to be "much improved," and to state that he wanted to return to his job "which is primarily desk work."  A March 1986 VA examination report contains a diagnosis of status post compression fracture of L4, and left L5 radiculopathy with multiple lesser bilateral reflex, motor and sensory deficits consistent with post-traumatic or post-surgical adhesive arachnoiditis.

There is no evidence of treatment for spine symptoms dated between 1986 and 2005.  A December 2005 VA spine examination report shows that the Veteran complained of worsening pain, and that he was not currently employed, and that he had last worked about four years before, as a handyman.  He reported having no history of falls.  On examination he had a normal gait without use of a cane or other assistive device.  He denied any true flare-ups, or additional loss of motion due to pain, fatigue, or repetitive motion.  On examination, flexion was to 30 degrees, with 5/5 strength  in the lower extremities, and grossly intact sensation.  An X-ray noted that there was no large disc herniation, and discogenic vertebral changes at L4-L5.  The diagnosis was chronic low back pain with degenerative disc disease, degenerative joint disease and abnormal X-rays.  

VA progress notes, dated between 2005 and 2007, overwhelmingly pertain to treatment for psychiatric symptoms.  They show that the Veteran reported that he had worked for a phone company for no less than 30 years.  A January 2007 report shows that he reported that he was retired, and that he had received a lump-sum payment.  He reported enjoying fishing and golf, although he had no free time.  

In a report, dated in May 2012, C.B., M.Ed., states that she had reviewed the Veteran's claims file.  She states the following: the Veteran's last official work was in September 1999, when he took an "age 55 retirement package" from his employer, a phone company, for whom he had worked for 30 years.  Initially he worked as a toll technician, and later as a test center technician.  The latter position was indoors and was sedentary in nature.  The Veteran stated that he could not sustain even his sedentary position [at his employer] due to persistent back pain and discomfort.  He reported that he had been treated for back pain during his final years of work, but has no record of such.  The Veteran worked as a handyman after 1999, but discontinued this in 2002 due to back pain, and it never rose to the level of significant or substantial earned income.  She concluded, "I think it is reasonable to assign September 1999 as the start date of the veteran's TDIU period," and that his back pain "in and of itself has completely disabled him from all employment after September 1999."  

A VA back disability benefits questionnaire (DBQ), dated in November 2012, shows that the examiner concluded, " [I]n 1999, or at a minimum within a year or two of his retirement," substantially gainful employment was no longer possible due to his s/c (service-connected) lumbar spine condition.  

A VA general medical DBQ, dated in November 2012, shows that the Veteran reported the following: he had worked for a phone company for about 32 years, until he retired at age 55.  He was working as a communications technician and described his work activity as being a sedentary desk position during the years leading up to his retirement in 1999.  At that time, he became eligible for retirement.  He had "rather bothersome back pain that would interfere with concentration and sitting at times," but he was able to perform his work duties as required up until his retirement.  Then, with regard to retirement, "I got the chance and I took it."  He further speculated that he could not have continued working much longer due to his low back pain.  

As noted above, the Veteran appealed that portion of the July 2014 Board decision that denied a TDIU rating prior to February 22, 2007 which was vacated by the Court and returned to the Board for further consideration.  In July 2016 the Board remanded the claim for further development and to refer the Veteran's claim to the Director of the Compensation Service for consideration of the assignment of a TDIU on an extra-schedular basis prior to February 22, 2007 pursuant to 38 C.F.R. § 4.16(b) in the first instance.

On remand, in a September 29, 2016 letter, the Veteran's attorney stated that neither his office, nor the Veteran submitted a fax to the VA Claims Intake Center on April 14, 2016, and the Veteran does not receive SSA disability benefits; rather, he received regular SSA benefits.  In a December 27, 2016 letter, the Veteran's attorney stated that all remand actions had been accomplished except referral of the claim to VA's Director of Compensation Service.  

Following the July 2016 Board remand, the RO referred the case to the VA Director of Compensation Service.  

In the referral, the Director of the St. Louis, Missouri, RO noted that the Veteran was  currently service connected for: PTSD, rated 50 percent from February 22, 2007; HNP L3-5, rated 40 percent from February 1, 1986; tinnitus, rated 10 percent from February 13, 2008; bilateral hearing loss, rated 0 percent from February 13, 2008 and 10 percent from November 28, 2012; and noncompensable ratings were assigned for residuals of a chip fracture of the left ankle and for a scar of the forehead, both from November 16, 1982.  The Veteran had a combined evaluation of 0 percent from November 16, 1982; 40 percent from February 1, 1986; 70 percent from February 22, 2007; and 80 percent from November 28, 2012.  

The Director of the RO noted that the: 

c.  Veteran provided a release for treatment for his back for Dr. [J.F.] from 1999 to 2005.  We received records from October 1, 2002, through September 8, 2005. However, these records are, negative for any treatment for [the Veteran's] service-connected herniated pulposes.  Dr. [F.'s] office stated they had not treated [the Veteran] for back pain.  [The Veteran] also provided a release for records from Dr. [G.] for treatment pertaining to his service-connected herniated nucleus pulposus beginning October 6, 2005.  We received records dated October 6, 2005.  These records were negative for any treatment of the service-connected herniated nucleus pulposus.

Medical records from Dr. [I.] show [the Veteran] was admitted to Mercy Hospital on September 16, 1985, for back pain.  He began having back pain after playing volleyball and the following day had to call an ambulance and go to the emergency room. On October 7, 1985, records show [the Veteran] was much improved.  He was able to rise from the chair without any difficulty and walked with a very easy normal gait.  [The Veteran] was able to forward flex about 50 percent of normal and extend about 50 percent of normal.  Fairly vigorous palpation and percussion of the lower back did not produce any significant pain.  Dr. [I.] stated this appeared to be an episode of ligament or muscle strain and stated [the Veteran] could return to his job which was primarily desk work.

Medical records from Dr. [H.] dated February 7, 1986, show [the Veteran] had complaints of increased discomfort with pain radiating into the right leg.  Physical exam showed slight limitation of side bending but no limitation to hyperextension. [The Veteran] was able to toe-off but had some difficulty heel walking on the left. Dr. [H.] stated [the Veteran] was able to continue working.  

VA exam in February 2005 shows [the Veteran] had complaints of chronic low back pain which radiated into the lower extremities for the past three years.  [The Veteran] also had complaints of stiffness but denied any weakness or falls and denied any true flare-ups or changes in pain on a daily basis.  Objective findings showed flexion 30 degrees, extension 20 degrees, right rotation 25 degrees, left rotation 25 degrees, right flexion 20 degrees and left flexion 20 degrees with pain at the end range of all motion.  Motor strength was 5/5 in the lower extremities and sensation was intact.  Gait was normal and was not unsteady and [the Veteran] did not require a cane or other assistive device for ambulation.  

VA treatment records from September 2005 show complaints of chronic back pain and inability to do a lot of lifting.  Records from December 2006 show complaints of back pain which increased with bending and lifting.  Records from January 2008 also show complaints of low back pain and stiffness with full range of motion.  [The Veteran] was able to ambulate without difficulty although motion was hesitant.  Records from August 2009 show complaints of back pain and weakness.  [The Veteran's] gait was smooth and symmetrical with equal arm swing.  [The Veteran] was able to heel walk and toe walk with no difficulty and could forward bend to proximal thigh.  Muscle strength was normal in the lower extremities and there was no evidence of radiculopathy.  The examiner noted poor extensor strength in "superman" position. 

Vocational consult dated May 27, 2012, provided an opinion that [the Veteran] was unemployable as of September 1999 due to his herniated nucleus pulposus based on the credibility of his testimony and review of the evidence of record although also noting the absence of medical evidence regarding any treatment for the herniated nucleus pulposus from 1985 through 2004. 

d.  [The Veteran] has a high school education.  [The Veteran] last worked full time for AT&T as test center technician in September 1999.  [The Veteran] does receive Social Security Administration benefits based on age and not due to disability.  Social Security Administration informed us there are no medical records available for review. 

The RO Director then noted that the Veteran did not meet the schedular requirements to a TDIU rating prior to February 22, 2007, and that the "case [was] being referred for an advisory opinion per the provisions of 38 CFR 4.16(b) per Board of Veterans' Appeals remand dated July 15, 2016."  

The Veteran submitted an unsworn statement dated December 23, 2016, characterized by his attorney as an affidavit, stating that:

1.  I have been unable to obtain or maintain substantially gainful employment since 1999, when I had to stop working due to my service-connected back condition.  At the time, I was unable to sit at my desk for more than a half hour due to the increasing pain in my back.  When the pain became too unbearable, I would have to go lay down somewhere and relax.  Staying in any position for an extended period of time would increase the stiffness and pain.  For this reason, I would rarely get a good night's sleep.  The pain often woke me up and I would be fatigued all day at work.  

2.  In addition to being tired all the time, I took over-the-counter pain medications, which provided little relief, and affected my ability to focus.  I felt unmotivated and was constantly exhausted.  It was even worse with cold weather as my back would, tighten and become more painful.  As my back condition became worse, I began experiencing pain radiating down my legs and into my knees.  I was unable to lift, push, pull, or twist.  Even the most basic tasks such as standing, walking, and bending were extremely difficult for me.  After years of finding ways to work around the pain, it became too severe to cope with and to complete daily occupational tasks. 

In May 17, 2017 the VA Director of Compensation Service found that: 

The evidence of record does not show an unusual disability picture demonstrating that the Veteran's spine condition created marked interference with employment or frequent periods of hospitalization or any other exceptional factors that would render the application of the regular schedular rating standards impractical prior to that date.  Although the Veteran's VAF 21-8940 states that he last worked in September 1999, after 30 years of service with AT&T, the medical evidence of record shows no increase in severity, prior to February 22, 2007, due to the herniated nucleus pulposus.  The record also does not show that he had an exceptional or unusual disability picture from his spine condition alone that would render him unemployable.  Furthermore, the Veteran wasn't in receipt of Social Security (SSA) benefits until he reached the retirement age for SSA purposes (62 years old) in June 2002.  

No objective evidence of record is able to substantiate that the Veteran was unable to secure and follow a substantially gainful occupation, prior to February 22, 2007, due to his service connected disabilities; therefore, the request for consideration for an earlier effective date of IU on an extra-schedular basis is denied. 

The Veteran's attorney now argues that the VA Director of Compensation Service did not address Individual Unemployability Assessments dated in May 2012 and March 2016, and the Veteran's "affidavit" of December 2016, which were to the effect that the Veteran left his job in 1999 due to his service-connected disabilities.  The attorney characterized the VA Director of Compensation Service determination as an "Advisory Opinion."  Indeed, this is what was requested by the Director of the St. Louis RO.  The August 2017 supplemental statement of the case also addressed the VA Director of Compensation Service determination, although characterizing it as an "advisory opinion."

However, as pointed out by the attorney, a determination of the VA Director of Compensation Service as to extraschedular entitlement is not a medical opinion and does not otherwise constitute medical evidence upon which the RO or the Board may rely; rather, it is an adjudication.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  

In a September 2017 letter the Veteran's attorney pointed out that while the VA Director of Compensation Service indicated that there was no objective evidence of record to substantiate that the Veteran was unable to secure and follow a substantially gainful occupation, prior to February 22, 2007, the Director did not address the two favorable Individual Unemployability Assessments dated May 27, 2012, and March 28, 2016, or the Veteran's December 2016 [unsworn] affidavit.  It was reported that the March 2016 vocational assessor had previously reported in a 2012 assessment that the December 2009 examination diagnosis of post-laminectomy syndrome showed the Veteran's low back pain was persistent and long-standing.  Post-laminectomy syndrome was synonymous with "failed back syndrome" the pain therefrom unequivocally precluded a worker's ability to perform occupationally expected levels of persistence, pace and productivity.  

Additionally, in the 2016 Individual Vocational Assessment, it was reported that the assessor now had reviewed the VA December 2005 spinal examination at which time the Veteran related having chronic low back since surgery and, since 2001, had had pain radiating down his lower extremities.  The vocational expert had found the two VA examinations, i.e., in 2005 and 2009, to be well founded.  The attorney stated that the RO award of a TDIU rating had relied in part on the May 2012 Individual Vocational Assessment, but that the addendum opinion, i.e., the 2016 Individual Vocational Assessment, did not change the original 2012 opinion but had considered additional favorable medical evidence for the period prior to 2007.  

The Board has reviewed the 2016 Individual Vocational Assessment which is thorough in its review of the Veteran's medical history and supported by a detailed rationale for the conclusions reached.  The Board is authorized to award an extraschedular TDIU after obtaining the Director's decision.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  The Board finds that there is sufficient evidence of record that shows that the Veteran was unemployable due to service connected disability prior to February 22, 2007.  Accordingly, entitlement to a TDIU prior to February 22, 2007 is warranted.  The appropriate effective date is 
August 8, 2005.  See 38 C.F.R. § 3.400(o) (providing that the effective date is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date; otherwise, the effective date is date of receipt of claim) (i.e., if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase).




ORDER

Entitlement to a TDIU on an extraschedular basis from August 8, 2005 to February 21, 2007 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


